Citation Nr: 1131922	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for migraine headaches, claimed residuals of a concussion and skull laceration, to include as secondary to service-connected traumatic brain injury (TBI).  

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to October 1992, and from April 1995 to July 1999. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from November 2001 (low back, left knee, and headaches), and August 2002 (cervical spine) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record. 

The Board parenthetically notes that this case was remanded in September 2007 so that a supplemental statement of the case could be issued which considered additional evidence, and so that the Veteran could be afforded a BVA hearing.  The Board finds that the requested development has been completed.  The Veteran was afforded a BVA hearing and a March 2009 supplemental statement of the case was issued.  The case is once again before the Board.     

The Board additionally notes that in August 2000, the RO denied service connection claims for a low back disorder, headaches, and a left knee disorder, essentially on the basis that the claims were not well-grounded.   The claims were reconsidered in the November 2001 rating decision currently on appeal.  Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Congress included a provision allowing VA to readjudicate claims denied between July 14, 1999, and November 9, 2000, as not well-grounded 'as if the denial or dismissal had not been made.'  A request for readjudication must be received not later than two years after November 9, 2000.  In this case, the August 2000 denial fell within the time period of this provision, and the Veteran made a timely request for readjudication. Accordingly, the issue of whether new and material evidence has been presented to reopen these claims is not for consideration. 

In accordance with the terms of a settlement agreement between the parties in the case of Paralyzed Veterans of America v. Brown, U.S. Court of Appeals for the Federal Circuit, Docket No. 97-7007 (April 2, 1997), VA agreed to, upon request, provide Paralyzed Veterans of America (PVA) with a claims file, following a personal hearing before the Board, for further review, prior to issuance of a decision.  There is no indication that PVA was given an opportunity to perform any additional review.  No such request was made, however.  Moreover, as the decision below represents a full grant of the issues on appeal, there is no prejudice to the Veteran in proceeding without this post-hearing review.  


FINDINGS OF FACT

1.  The Veteran's current low back disorder had its onset in service or is otherwise etiologically related his active service.

2.  The Veteran's current left knee disorder had its onset in service or is otherwise etiologically related his active service.

3.  The Veteran's migraine headaches are causally related to his in-service TBI. 

4.  The Veteran's current cervical spine disorder had its onset in service or is otherwise etiologically related his active service.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A left knee disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.124a (2010).

4.  A cervical spine disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, with respect to the Veteran's service connection claims for a low back disorder, left knee disorder, migraine headaches and cervical spine disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Low Back, Left Knee and Cervical Spine Disorders

In considering the claim for service connection for a low back disorder, the Board begins by initially considering whether his disability existed prior to his second period of service.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).

The Board notes that several service treatment records from the Veteran's first period of active duty service reflect treatment for low back pain.  For example, the Veteran was treated in November 1989 for low back pain after doing some heavy lifting.  Another November 1989 treatment record reflected similar complaints.  An October 1990 treatment record reflected complaints of low back pain. He was also treated for thoracic pain in October 1990.  However, at his October 1992 separation examination, the clinical evaluation of the Veteran's spine was normal.  He also denied currently having, or having had, recurrent back pain in a report of medical history completed at that time.  

In assessing whether the Veteran was in sound condition upon entry to his second period of active duty service, the service treatment records have been reviewed.  The Veteran's January 1995 enlistment examination revealed a normal clinical evaluation of his spine.  The Veteran denied any recurrent back pain in a report of medical history completed at that time.  As there was no defect of the Veteran's spine noted on entry, he is presumed to be sound.  Moreover, as there is no clear and unmistakable evidence showing that a low back disorder preexisted service, the presumption of soundness has not been rebutted.  The Board will proceed under the premise that a low back disorder did not preexist his second period of active duty service. 

Service treatment records reflect that the Veteran sought treatment for complaints of back pain in January 1996.  The Veteran went for a follow up the following week.  It appears that this pain was mostly associated with his upper back, as reflected in a treatment record dated January 19, 1996.  In April 1998, the Veteran complained of low back pain.  He was diagnosed with mechanical low back pain.  Various other April 1998 treatment records document complaints of low back pain.  One record notes a diagnosis of low back pain with radicular symptoms.  An October 1998 treatment record once again noted complaints of back pain.  He was diagnosed with a possible back strain at that time.  A November 1998 treatment records reflected complaints of low back pain of 3 years duration.  An x-ray completed at that time was within normal limits.  An April 1999 treatment record reflects that the Veteran was requesting a profile for chronic back pain. 

With respect to his left knee, a September 1998 service treatment record noted complaints of left knee pain for four weeks, gradually getting worse.  He was diagnosed with retropatellar pain syndrome of the lateral collateral ligament.  Another treatment record, dated on the same date, reflected complaints by the Veteran that his left knee was giving out when he tried to run and he could not put weight on it.  An October 1998 service treatment record noted complaints of progressive bilateral knee pain of two years duration.  He was diagnosed with retropatellar pain syndrome and patellar tendinitis. 

With respect to his neck, a January 1996 service treatment record noted complaints by the Veteran of neck pain while doing push-ups.  October 1997 treatment records noted complaints of neck and upper back pain for 3 months.  Another October 1997 treatment record noted that the Veteran had hurt his back and neck about three months prior and it was getting worse.  He was diagnosed with a muscle spasm.  A November 1997 treatment record noted a diagnosis of mechanical neck pain.  

Although the Veteran's March 1999 separation examination reflected a normal clinical evaluation of his spine and lower extremities, the Veteran complained of back and neck problems since 1996 in a report of medical history.  He indicated that his back and neck hurt all day every day and he could not sit for more than 20 minutes without locking up.  He stated that all his joints, including his knees, back and neck pop and grind and are always stiff.  

Thus, resolving all doubt in his favor, the Board finds that there is sufficient evidence of in-service incurrence of a disease or injury to the neck, back, and left knee in service.  Element (2) of the Shedden analysis has been met.

In terms of his present disability (Shedden element (1)), the Board notes that there is some question as to whether or not the Veteran has a disability of the low back, left knee, and neck.  For example, a January 2011 VA treatment record noted cervical, lumbar, and knee pain with normal x-rays.  However, at the time of his March 2002 VA examination, the Veteran was diagnosed with a left knee strain and lumbar strain.  More importantly, the Board notes a diagnosis of osteoarthritis of the neck and knees in a November 2002 private treatment letter.  An August 2004 private treatment report includes a finding of arthritis and makes reference to the Veteran's neck, back, and knees.  A January 2006 private treatment record reflects a diagnosis of osteoarthritis related to his back.  Similarly, in discussing the Veteran's problems with osteoarthritis, a March 2009 treatment report appears to associate his complaints of knee pain to that diagnosis.  The Board also notes that there are several post-service records that diagnosis wherein the Veteran was diagnosed as having osteoarthrosis of multiple joints.  Although it appears that the Veteran may only be diagnosed with pain in more recent VA treatment records, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  As such, the evidence demonstrates the existence of a current disability (low back, left knee, and neck), meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board will now to turns its attention to the critical question as to whether there is evidence establishing an etiological link between the Veteran's in-service complaints of back, knee, and neck problems and his post-service diagnoses.  There are several VA and non-VA opinions addressing this question.

In March 2002, a VA examiner reviewed the Veteran's history and conducted a physical examination of the Veteran.  The VA examiner considered that the Veteran had complaints of low back pain, although he noted that his lumbar spine was normal.  He additionally considered the Veteran's nondescript complaints of left knee pain.  The VA examiner indicated that he did feel that the pain was real for the Veteran, despite any gross abnormalities seen, and opined that this may be more related to his posttraumatic stress disorder (PTSD) and his recurrent headaches that he experiences.  As to the Veteran's left knee, the VA examiner indicated that it was least likely related to in-service retropatellar pain syndrome but related to the overall chronic pain syndrome secondary to PTSD.  No rationale was provided.  As such the opinion is given little probative weight. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

An April 2009 letter from a private treating physician noted that the Veteran had a diagnosis of diffuse arthralgias/myalgias/osteoarthritis.  He indicated that these medical problems extended back to when the Veteran was full-time active duty in the military.  The treating physician opined that these medical problems were more likely than not related to injuries sustained while on active duty.  No rationale was provided; as such this opinion is given little probative weight.  See also Nieves-Rodriguez v. Peake.  Similarly, a January 2006 private opinion which indicated that the Veteran suffers from osteoarthritis secondary to trauma from his military service reflects no basis for these findings. 

On the other hand, an August 2004 private treating physician noted that the Veteran presented with complaints of arthritis.  The Veteran reported that the onset of arthritis had been gradual and constant.  The private treating physician indicated that he had reviewed records from his active duty status which reflected that the Veteran had been treated for multiple joint pains during his active duty.  He opined that it seemed reasonable that this started during his time of service and has continued on.  He reflected that this involved most of the Veteran's joints especially his neck, back and knees.  The Board acknowledges that the private treating physician did not clearly indicate a rationale for his opinion.

In sorting through the above opinions, all of which carried reduced probative value, the Board has considered the Veteran's assertion that he has been experiencing problems with his back, knee and neck since active service.  There is no dispute that Veteran is competent to report symptoms of low back, left knee, and neck pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, he has consistently provided a history of in-service onset these disorders, and continuity of symptomatology.  A review of the Veteran's service treatment records confirms these contentions.  Numerous treatment records during his second period of service between April 1995 and July 1999 reflected complaints and treatment associated with his low back, left knee and neck.  Moreover, the Veteran initially filed claims associated with his low back and left knee within a month of separating from service.  The Board finds it significant that these contentions of continuity of symptomatology since service were reported within a month after he separated from service.  

Nevertheless, evidence exists in the claims file which contradicts the Veteran's assertions of a continuous neck disorder since service.  For example, although the Veteran filed claims for other disorders in August 1999, he did not mention any issues with respect to his neck until a subsequent March 2002 claim.  

Although there is a several year gap between discharge and when the available post-service records first reflect complaints by the Veteran of neck problems, the Board finds that the weight of the competent evidence of record shows that his currently diagnosed neck disorder, low back disorder, and left knee disorder were incurred in active service.  Moreover, the undersigned found the Veteran's personal testimony to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

Thus, in light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  All doubt will be resolved in the Veteran's favor.  The Veteran's service-connection claims for a low back, left knee, and cervical spine disorders are granted. 

Headaches

During the pendency of this appeal, the RO granted service connection for traumatic brain injury (TBI), with right peripheral vestibular dysfunction under the "old" Diagnostic Codes (DCs) 8045-6204, in a July 2009 rating decision.  The TBI occurred during the Veteran's initial period of active duty service, when he was brutally beaten by his roommate.  The Veteran subsequently requested, in an August 2009 statement, that his TBI rating be considered under the amended Diagnostic Code 8045 (amended effective October 23, 2008, applied to all claims filed on or after October 23, 2008). 

The Board notes that Note 5 to DC 8045 indicates that a veteran whose residuals of TBI are rated under a version of 38 C.F.R. § 4.124a, DC 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review. VA will review that Veteran's disability rating to redetermine whether the Veteran may be entitled to a higher disability rating under DC 8045.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. 

In a May 2010 rating decision, the RO found that clear and unmistakable error had been made in failing to grant the proper evaluation and effective date for the Veteran's residuals of TBI.  His disability rating was increased to 70 percent, effective October 23, 2008, the date of the change of law.  He is currently rated under the amended DC 8045.  The Veteran's complaints of headaches appear to have been considered in calculating the neurobehavioral facet of his TBI evaluation.  However, under the amended Diagnostic Code 8045, residuals of traumatic brain injury may be separately rated when there is a distinct diagnosis, such as post-traumatic headaches. 

The Veteran claims entitlement to service connection for headaches, essentially on the basis that it is a separate manifestation of his TBI and should be separately rated.  The Board notes that the Veteran has not appealed the rating assigned for his service-connected TBI.  That issue is not before the Board.  As there is no increased rating before the Board, the Board will only consider whether the Veteran is entitled to service connection for post-traumatic headaches, and reserve the assignment of a rating for the RO.  

At his March 2002 VA examination, the Veteran indicated that in 1987, after being involved in an altercation, he began to experience headaches, which cause him to have blurred vision and nausea, requiring him to go to a dark room to resolve them.  He reported that the frequency of the headaches were twice a week, lasting approximately two hours.  The VA examiner commented that he felt the altercation played a part in these headaches, as well as the Veteran's PTSD.  

An April 2009 private opinion indicated that the Veteran suffers from headaches.  The private physician opined that this medical problem is more likely than not related to an injury sustained while on active duty in the military.  The same physician provided a May 2009 private opinion which reflected that the Veteran suffered from headaches and that this symptom could definitely extend from PTSD and/or his in-service closed head injury.  No rationale was provided for either opinion.  

At an April 2009 VA examination the Veteran reported headaches and severe pain that is incapacitating.  He reflected that headaches were brought on by bright lights, stress, being startled, and panic attacks.  He noted that they were relieved by laying down in darkness and sleep.  He reported headaches on average of 4 times a week, lasting for 2 hours.  In an April 2009 statement, from the Veteran's VA treating social worker in the TBI Program, it was noted that he was in treatment for headaches.  She indicated that the Veteran had been initially diagnosed with a TBI subsequent to a severe beating with an axe handle in 1987 that had left him comatose for a significant period of time.  She further noted that in addition to this he had later served with the Army Corps of Engineers which placed him in close proximity to many blasts.  She indicated that his TBI and PTSD had resulted in ongoing headaches. 

An August 2009 statement from the Veteran's wife indicated that at least once a week the Veteran had a migraine-type headache which put him to bed.  She noted that the Veteran did take medication for these headaches, which helps to a certain degree, but he is not able to overcome the headaches without bed rest.  A private doctor indicated in an August 2009 opinion that in addition to the diagnosis of traumatic brain injury, several unfortunate sequelae of the attack had emerged including frequent headaches.  He noted that all of this has been well-documented by the VA. 

In November 2009, the Veteran underwent a VA examination which assessed his TBI and headaches.  He reported headaches, debilitating in nature, which cause nausea, blurred vision and loss of balance.  The Veteran indicated that when headaches occur he has to stay in bed and is unable to do anything.  He noted headaches occur on average 3 times per week and last for 8 hours.  He reported being treated by Maxalt for migraines.  The VA examiner diagnosed the Veteran with migraine headaches.  The VA examiner indicated that the Veteran's head injury could be classified as a "focal injury" which is moderate.  She noted that his head injury had stabilized.  As a result of his head injury, the VA examiner reflected that the Veteran had migraine headaches. 

Generally, all disabilities, including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25. Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).

The Veteran has migraine-type headaches as a result of his service-connected TBI.  Pursuant to the amended Diagnostic Code 8045 the Veteran is entitled to a separate rating for migraine-type headaches.  As the Veteran has been diagnosed with migraine headaches associated with his service-connected TBI, his claim for service connection for migraine-type headaches is granted. 


ORDER

Service connection for a low back disorder is granted. 

Service connection for a left knee disorder is granted.

Service connection for migraine-type headaches is granted. 

Service connection for a cervical spine disorder is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


